PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/888,433
Filing Date: 5 Feb 2018
Appellant(s): Vielhaber et al.



__________________
Jaksha C. Tomic
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/9/21 appealing from the Office action mailed 10/20/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/20/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The provisional rejection of Claims 16-19, 21-25, 28 and 29 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-14 and 19-21 of copending Application No. 16/085,830 (now US 10,966,912) is withdrawn. 

(2) Response to Argument
A. REJECTION OF 16-19. 21-25. 28 and 29 UNDER 35 U.S.C. §103 AS BEING OBVIOUS OVER THE DISCLOSURE OF STADA IN VIEW OF STEIN ET AL.
Claim 16
Appellant states, beginning on page 9, that the method of claim 16 is directed to inhibiting MMP-1 expression in human skin which has been caused by UV radiation.  Appellant states that Stada discusses IR radiation and does not disclose UV radiation.  
In response, Stada teaches compositions comprising antioxidants, including D-carnosine and/or L-carnosine and derivatives thereof (i.e. compound of Formula (I)), UV filters and a 

Appellant further argues on page 10 that it has been surprisingly found that compounds of the carnosine family in combination with UV filters are synergistic in their capability of downregulating the genes that express MMPs.  
In response, regarding the results provided in the Specification in Table 1, first it is unclear if the results are surprising.  The MMP expression values have large standard deviations which overlap.  For example, in the “with UVA” samples, l-carnosine is 101±17, octocrinyl is 
Second, the instant claims are far broader than the compositions tested. Claim 1 does not limit the amount of the ingredients and “at least one UV protection filter” comprises numerous structures.  No data has been presented for the elected species of UV filter.  It is unclear that the effect described would occur for all ingredients within the scope of claim 1 in any amount.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
Third, the results do not compare the claimed subject matter to the closest prior art.  Stada also teaches combinations of antioxidants, including carnosine, with UV filters.  It is unclear if the results are attributable to the presences of the specific ingredients as claimed, or any antioxidant – UV filter combination, such as those recited in Stada.  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979) (see MPEP 716.02(e)).

Appellant further argues on page 10-11 that, while Stada adds an antioxidant with at least one UV filter, the sole disclosure for such a combination includes tocopherol as the antioxidant, 
In response, Stada exemplifies tocopherol, but do not teach away from the broader disclosure of antioxidants, including carnosine (e.g. paragraph 0010). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).  It would have been obvious to one of ordinary skill to have selected any of the antioxidants disclosed by Stada, including carnosine. The Examiner is not persuaded that the number of potential combinations is so great that the conclusion of obviousness is called into question. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) ("[D]isclos[ing] a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.").

Appellant argues on page 11 that MMP activated is complex, and there is nothing in Stada that would suggest to a skilled person that a composition useful for quenching radicals generated by low energy radiation is also effective in downregulating specific genes expressing MMPs stimulated by high energy radiation.  
In response, the recitation of “inhibition of MMP-1 expression…induced by UV radiation” is not an active method step, but is recited as the preamble of claim 16.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the 

Appellant continues, beginning on page 12, that the preamble should be considered as it gives life and meaning to the claim, and further, again, that Stada is directed to IR radiation and not UV radiation.  
In response, this is not found persuasive for the reasons described supra.  Stada teach the inclusion of UV filters, and their compositions “can be preferably applied during the irradiation 

Claims 17 and 25
Appellant notes the same arguments as over claim 16, and the Examiner maintains their responses. 

Claim 28
Appellant states on page 16 that Claim 28 further recites the step (iii) of “inhibiting at least one of…” which is not taught by Stada.  
In response, in addition to the teachings described supra, Stada teaches that the composition protects the skin against IR radiation and that the “…use of antioxidants according to the invention presumably leads to a reduction of the content of reactive oxygen species. This will cause IR radiation activated and mediated via the MAPKinase signaling pathway formation of Matrix metalloproteinase-1 counteracted (e.g. paragraphs 0004, 0012; Claim 11). In addition, the claim limitation is drawn to an outcome of following the claimed method steps. The method 

Claim 29
Appellant argues on page 16 that Claim 29 requires that the compound of formula (I) is specifically carnosine and a narrower group of UV filters and carriers. 
In response, as described supra, Stada teaches compositions comprising antioxidants, including D-carnosine and/or L-carnosine and derivatives thereof (i.e. compound of Formula (I)), UV filters and a carrier (e.g. paragraphs 0010, 0020; Example 1).  Example 1 includes carriers (water and alcohol) and UV filters (triazine derivatives, ester of cinnamic acid) which meet the limitations of claim 29, and further Stein has been relied on for teaching the elected UV filter, ketotricyclo(5.2.1.0) decane derivatives. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICOLE P BABSON/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        
Conferees:

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.